 
 
I 
111th CONGRESS
2d Session
H. R. 6037 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2010 
Mr. Hunter (for himself, Mr. Whitfield, Mr. Lamborn, Mr. Miller of Florida, and Mr. Rooney) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide for an exception to the prohibition against mailing tobacco products for products mailed to members of the Armed Forces serving in a combat zone. 
 
 
1.Tobacco products mailed to members of Armed Forces serving in combat zoneSection 1716E(b) of title 18, United States Code, is amended by adding at the end the following new paragraph: 
 
(7)Members of Armed Forces serving in combat zone 
(A)In generalSubsection (a) shall not apply to tobacco products mailed to a member of the Armed Forces who is serving in a combat zone. 
(B)Combat zone definedIn this paragraph, the term combat zone means an area designated by the President as a combat zone for purposes of section 112 of the Internal Revenue Code of 1986..  
 
